Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is an Office Action for US application 16/084,529 in response to arguments and amendments filed on 01/06/2021. Claims 1-5, 8-14 and 17-20 are currently amended. Claims 1-20 are pending and will be examined below. 

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that reference art Alpers does not explicitly teach amended claim 1 language “estimating a plurality of execution costs for the plurality of table joining algorithms such that each of the plurality of table joining algorithms has an estimated execution cost to join the plurality of to-be-joined data tables”. Applicant suggests that Alpers “describes estimating the number of records (count result) to select one access path to execute the query.” 
However, as explained in the cited figures and sections in Alpers (Fig. 1 #140-4; Par. [0021-2]), a SQL count query is executed against the second table T2 using the high skew value (1) from the first table T1. The result of the count query is compared to a threshold (#140) to determine (i.e. estimate the execution cost for) a first (#142) or a second access path (#142) (i.e. plurality of table joining algorithms). For further clarity, the count query run against T2 (#132) using the high skew value from T1 (#127, #128) results in a value that is an estimation of what it will cost each execution plan to execute when it is compared to the threshold. The count query compared to the threshold is an estimation which determines whether the first query access path is higher and the second is lower, or if the first access .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrmeister et al. (US Pub. 2014/0317085) in view of Alpers et al. (US Pub. 2017/0249360).
Regarding claim 1, Wehrmeister teaches 
	A method of joining data tables, the method comprising: determining a plurality of to-be-joined data tables in a distributed data warehouse that has a plurality of computing nodes and a plurality of storage nodes; (Par. [0016, 38, 43] system is a multi-tenant database (i.e. data warehouse) which can exhaustively search for most efficient join execution plan)
	Wehrmeister does not explicitly teach 
obtaining a plurality of table joining algorithms; 
estimating a plurality of execution costs for the plurality of table joining algorithms such that each of the plurality of table joining algorithms has an estimated execution cost to join the plurality of to-be-joined data tables;  
	selecting a target algorithm from the plurality of table joining algorithms based on the estimated execution cost of each of the plurality of table joining algorithms; and  
	joining the plurality of to-be-joined data tables with the target algorithm.
	However, from the same field Alpers teaches
	obtaining a plurality of table joining algorithms; (Fig. 1 #140-4; Par. [0022] system acquires two possible ways to join the table based on count results)
	estimating a plurality of execution costs for the plurality of table joining algorithms such that each of the plurality of table joining algorithms has an estimated execution cost to join the plurality of to-be-joined data tables; (Par. [0021] system estimates the cost of the different access paths based on count of second table)
	selecting a target algorithm from the plurality of table joining algorithms based on the estimated execution cost of each of the plurality of table joining algorithms; and (Fig. 1 #142-4; Par. [0022] system decides to use the first or second access path depending on count results)
	joining the plurality of to-be-joined data tables with the target algorithm. (Fig. 2 #255; Par. [0027] system executes query based on selected access path)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the joining techniques of Alpers into the multi-tenant database of Wehrmeister. The motivation for this combination would have been to increase the performance of the query optimizer as explained in Alpers (Par. [0006]). 
Regarding claim 10, see at least the rejection for claim 1. Alpers further teaches a non-transitory computer-readable storage medium having embedded therein program instructions, which when executed by a processor causes the processor to execute a method of joining data tables (Fig. 3 #310, #340, #330).
Regarding claim 19, see the rejection for claim 10.

Claims 2, 3, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrmeister et al. (US Pub. 2014/0317085) in view of Alpers et al. (US Pub. 2017/0249360), and further in view of Au et al. (US Pub. 2014/0181076).
Regarding claim 2, the combination of Wehrmeister and Alpers do not explicitly teach
	The method according to claim 1, wherein estimating the plurality of execution costs for the plurality of table joining algorithms includes estimating an execution cost for a table joining algorithm, and wherein estimating the execution cost for the table joining algorithm includes: determining a number of execution steps in the table joining algorithm;
	estimating an execution cost for each of the execution steps; and
	determining the estimated execution cost for the table joining algorithm based on the execution cost for each of the execution steps.
	However, from the same field, Au teaches 
The method according to claim 1, wherein estimating the plurality of execution costs for the plurality of table joining algorithms includes estimating an execution cost for a table joining algorithm, and wherein estimating the execution cost for the table joining algorithm includes: determining a number of execution steps in the table joining algorithm; (Fig. 2 #220; Par. [0016, 72] two-step process is considered for joining tables);
	estimating an execution cost for each of the execution steps (Fig. 1 #150, #160; Par. [0072] join manager determines the cost of each step); and
	determining the estimated execution cost for the table joining algorithm based on the execution cost for each of the execution steps (Fig. 1 #180; Par. [0074] join manager sums cost of steps to calculate the total cost for both steps).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the joining techniques of Au into the multi-tenant database of Wehrmeister. The motivation for this combination would have been to optimize query performance as explained in Au (Par. [0006]).
	Regarding claim 3, the combination of Wehrmeister, Alpers and Au teach claim 2, and Au further teaches
	The method according to claim 2, wherein each of the execution steps has a number of operations, wherein the number of operations include one or more key operations which have higher execution costs than other operations of the number of operations, and wherein the execution cost of an execution step is based on the execution cost of the one or more key operations in the execution step (Par. [0006, 24, 33] join is the dominant cost factor (i.e. highest execution cost) in determining a query response, and the total cost is based on the Column Partitioned join cost and the Row ID join cost (i.e. key operations)).
	Regarding claim 11, see the rejection for claim 2.
Regarding claim 12, see the rejection for claim 3.
Regarding claim 20, see the rejection for claim 2.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrmeister et al. (US Pub. 2014/0317085) in view of Alpers et al. (US Pub. 2017/0249360) and AU et al. (US Pub. 2014/0181076), and further in view of Dageville et al. (US Pub. 2015/0234896).
Regarding claim 4, the combination of Wehrmeister, Alpers and Au do not explicitly teach
	The method according to claim 3, wherein: the execution steps of a Partitioned Sort Join (PSJ) table joining algorithm include: a re-partition execution step having a plurality of key operations, wherein the plurality of key operations in the re-partition execution step include a local read operation, a network read operation, a local sort operation, and a local write operation; and
	a sort join execution step having a key operation, wherein the key operation in the sort join execution step includes an output operation;
	the execution steps of a Broadcasted Hash Join (BHJ) table joining algorithm include: a broadcast execution step having a key operation, wherein the key operation in the broadcast execution step includes a network read operation; and
	a hash join execution step having a key operation, wherein the key operation in the hash join execution step includes an output operation; and
	the execution steps of a Blocked Hash Join (BKHJ) table joining algorithm include: a broadcast distribution execution step having a plurality of key operations, wherein the plurality of key operations in the broadcast distribution execution step include the local read operation, the network read operation, and the local write operation; and
	a hash join execution step having a key operation, wherein the key operation in the hash join execution step includes the output operation.
	However, from the same field, Dageville teaches 
The method according to claim 3, wherein: the execution steps of a Partitioned Sort Join (PSJ) table joining algorithm include: a re-partition execution step having a plurality of key operations, wherein the plurality of key operations in the re-partition execution step include a local read operation, a network read operation, a local sort operation, and a local write operation (Par. [0036-7, 39-42] build operator can send a broadcast during a sort-merge join that includes reading the input ; and
	a sort join execution step having a key operation, wherein the key operation in the sort join execution step includes an output operation (Par. [0037] probe operator outputs a completed sort joined table);
	the execution steps of a Broadcasted Hash Join (BHJ) table joining algorithm include: a broadcast execution step having a key operation, wherein the key operation in the broadcast execution step includes a network read operation (Par. [0036-7, 42] build operator can select broadcasting hash join that includes broadcasting information from the network to local instances of build operator, which read the information off the network); and
	a hash join execution step having a key operation, wherein the key operation in the hash join execution step includes an output operation (Par. [0037] probe operator outputs a completed hash joined table); and
	the execution steps of a Blocked Hash Join (BKHJ) table joining algorithm include: a broadcast distribution execution step having a plurality of key operations, wherein the plurality of key operations in the broadcast distribution execution step include the local read operation, the network read operation, and the local write operation (Par. [0036-7, 39-42] build operator can send a broadcast during a hash join that includes reading the input expression R (i.e. local read), broadcasting expression on each instance of local build operators which read that information off the network (i.e. network read), which are then synchronized (i.e. local write)); and
	a hash join execution step having a key operation, wherein the key operation in the hash join execution step includes the output operation (Par. [0037] probe operator outputs a completed hash joined table).

Regarding claim 13, see the rejection for claim 4.


Allowable Subject Matter
Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J MITCHELL CURRAN/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157